Notice of Pre-AIA  or AIA  Status
1.             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.             Applicant’s election without traverse of Invention I, including claims 1-11, in the reply filed on 8/4/2022 is acknowledged.  Claims 1-11 are now examined.

Double Patenting
3.             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.              Claims 1, 2, 3, 4, 6, 7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 9 of U.S. Patent No. 11,271,648.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of present application and claim 1 of patent disclose a system comprising:
                a plurality of points of access deployed in a venue or an area, each one of the plurality of points of access comprising an optical transmitter adapted to broadcast an encoded media stream in light emissions;
                a plurality of client devices, each having an optical receiver to capture the light emission, and a controller to convert the light emissions into a digital stream forwarded to allow a presentation of the digital stream on a display of the respective client device by an application executed on the respective client device;
               a plurality of cameras for generating simultaneously a plurality of different video streams which are simultaneously broadcasted by the plurality of points of access and depict a common scene from a plurality of different directions; and 
               wherein each one of the plurality of cameras is electronically connected to one of the  plurality of points of access; and 
               wherein each of the plurality of different video streams is broadcasted by a respective one of the optical transmitters that is electronically connected to a respective camera from the plurality of cameras. 

               As to claim 2 of present application and claim 2 of the patent, both application disclose each of the plurality of points of access is marked with a member of a group consisting of a billboard having an area of at least one square meter and a blinking light unit.

              As to claim 3 of present application and claim 3 of the patent, both application disclose the optical transmitter comprises at least one of a light emitting diodes array and a modulated laser emitting unit.

              As to claim 4 of present application and claim 1 of the patent, both application disclose a plurality of cameras for generating simultaneously a plurality of different video streams which are simultaneously broadcasted by the plurality of points of access and depict a common scene from a plurality of different directions.

             As to claim 6 of present application and claim 4 of the patent, both application disclose the plurality of points of access are mounted on a plurality of pillars.

             As to claim 7 of present application and claim 5 of the patent, both application disclose the plurality of points of access are mounted on a plurality of drones.

            As to claim 10 of present application and claim 9 of the patent, both application disclose the application is adapted to send data to a central unit.

Allowable Subject Matter
5.          Claims 5, 8, 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               Castor (US Patent Application Publication No: 2011/0069962 A1) is cited to show a signal communication system (100, fig. 1A), comprising of: 
               a plurality of points of access (104, 114A, 114B, fig. 1A) deployed in venue or an area (see paragraph 0032, lines 1-6), wherein each one of the plurality of points of access (114A, 114B, fig. 1A) comprising an optical transmitter (paragraph 0028) adapted to broadcast an encoded media stream (paragraph 0024, lines 1-6) in light emissions (paragraph 0028, line 5); 
               a plurality of client devices (mobile units 102a, 102b, 102c, 102d in fig. 1A) that receive light emissions (116, fig. 1A) that is further converted into digital stream (paragraphs 0037, 0044) and allow a presentation of the digital stream on a display of the respective client devices (102a, 102b, 102c, 102d, fig. 1A) by an application executed on the respective client device (see paragraphs 0037, 0038 and paragraph 0041, lines 1-7);
                a plurality of cameras (paragraph 0044, lines 6-7, the respective digital camera of each one of client device 102a, 102b, 102c, 102d) for generating simultaneously a plurality of different video streams (paragraph 0044, line 7) which are simultaneously broadcasted (paragraph 0033, lines 1-8, note video distribution by access points 104, 114A, 114B) by the plurality of points of access (104, 114A, 114B, fig. 1) and depict a common scene from a plurality of different directions (note that information signals such as video signals, received by the clients devices 102a, 102b, 102c, depict a common scene, when received from access point 104, 114A, as it is shown in fig. 1).


                Jovicic et al. (US Patent Application Publication No: 2015/0093107 A1) is cited to show a signal communication system (100, fig. 1) comprising of a plurality of points of access (for example, light sources 205 in fig. 1) deployed in venue or an area (see fig. 1 and paragraph 0045, lines 20-27), each (light sources 205 in fig. 1) having an optical transmitter (Transmitter Module 415 in fig. 4, see paragraph 0044, lines 1-6 and paragraph 0045, lines 4-5) to broadcast an encoded media stream (paragraph 0044, line 3-4) in light emissions (paragraph 0044, line 1-6). 

               HAGIO et al. (US Patent Application Publication No: 2020/0413034 A1) is cited to show a signal communication system (see paragraph 0020 and 1000 in fig. 1) having a camera (10, fig. 1) with light emitters (LEDs) (see 26a, 26b, 26c, fig. 3) to communicate with respective client devices (40, fig. 1).     
 
               TAKEUCHI YOSHIHIKO (JP 2017-5579) is cited to show the use of an access point (see abstract and 3 in fig. 1) that includes a camera (34, fig. 3) that is further electrically connected to a transmitter-receiver unit (32, fig. 3) to provide video signals (see translation, pages 2, 3, Embodiment 1) as light emission to a client device (2, fig. 1). 


7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636